Citation Nr: 9915856	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left eye injury, also claimed as an eye 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include clinical 
depression.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1973 
to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above issues.  

In his substantive appeal, the appellant requested a hearing 
before a Member of the Board.  A video conference hearing was 
scheduled for June 1998.  The appellant indicated in a signed 
statement that he accepted the scheduled video hearing and 
would attend.  However, he failed to report for the hearing.

The issue of entitlement to nonservice-connected pension 
benefits is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder and eye condition on the merits in a January 1981 
rating decision.  The appellant was notified of this decision 
in January 1981 and did not appeal.

2.  Since January 1981, the following evidence has been 
received:  (1) the appellant's contentions; (2) VA 
hospitalization records dated in May 1997; (3) medical 
records from Wayne Kohn, D.O.; and (4) a letter from the 
Social Security Administration.

3.  The evidence received since January 1981 is not new and 
material.

4.  The medical evidence does not show diagnosis of tinnitus, 
and the appellant's claim of entitlement to service 
connection for this condition is not plausible.


CONCLUSIONS OF LAW

1.  The January 1981 RO rating decision that denied service 
connection for a psychiatric condition and an eye condition 
is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claims for service connection for residuals of 
left eye injury, also claimed as eye condition, and an 
acquired psychiatric disorder, to include clinical 
depression, are not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The appellant has not presented a well-grounded claim for 
service connection for tinnitus, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In October 1978, the appellant filed claims for service 
connection for residuals of an eye injury and a psychiatric 
condition.  He reported receiving treatment for an eye injury 
in 1973 during basic training and treatment for "nerves" in 
1977.  

The RO obtained the appellant's service medical records, 
which showed no complaints of or treatment for an eye 
disorder or psychiatric condition.  The report of his 
separation examination dated in April 1977 showed no 
abnormalities, and the appellant signed a statement 
indicating that he was in good health. 

In October 1978, the appellant was hospitalized at the VA 
Medical Center in Biloxi, Mississippi, after involvement in a 
shooting incident where he killed another person.  His mother 
stated that he had been aloof and keeping to himself.  The 
appellant reported drinking as much as a fifth of liquor per 
day to calm his nerves.  Diagnoses were acute schizophrenic 
episode and possible toxic psychosis due to drugs (opiate 
derivatives as indicated by urinalysis and possibly 
amphetamines). 

The appellant's claims were denied in 1979 due to failure to 
prosecute after he failed to report for scheduled VA 
examinations.  In September 1980, he filed a claim for 
service connection for a nervous condition.  He underwent a 
VA psychiatric examination in November 1980.  He reported 
"spells" of trembling and biting his gums that began in 
1978.  He was incarcerated at that time.  He had some 
difficulty with initial sleep disturbance.  Examination 
showed no impairment of memory, judgment, affect, or 
intellect.  There was no evidence of delusions, illusions, 
loosening of associations, flight of ideas, or 
hallucinations.  The appellant reported experiencing some 
auditory hallucinations in the past when he used alcohol.  He 
denied suicidal ideations.  The examiner concluded that there 
was no evidence of a mental disorder.  The acute 
schizophrenic episode in 1978 was resolved and considered 
secondary to alcohol and marijuana.  

A January 1981 rating decision, inter alia, denied service 
connection for a psychiatric condition and an eye condition.  
The appellant was notified of that decision in January 1981 
and did not appeal.  In April 1997, he again filed claims for 
service connection for a psychiatric condition and an eye 
condition.  He was advised of the need to submit new and 
material evidence to reopen his claims via a May 1997 letter.  
He submitted a statement in June 1997 indicating that he had 
injured his left eye during service and was issued 
eyeglasses.  He stated that he was awaiting treatment for 
this condition at the VA medical center.  He stated that he 
was diagnosed with clinical depression within the first year 
after his separation from service when he was hospitalized.  
He stated that he was again diagnosed with this disorder when 
hospitalized in May 1997.  He stated that a diagnosis of 
tinnitus in the left ear had been rendered during his first 
hospitalization in 1978. 

In connection with another claim, the RO had obtained the 
appellant's treatment records from Wayne Kohn, D.O.  These 
records contained no information pertinent to these claims.  
The RO obtained the appellant's VA hospitalization records 
dated in May 1997.  It was indicated that this was his second 
hospitalization at Biloxi, and he was complaining of 
flashbacks about the person he had shot in 1978.  He reported 
a past medical history of injuring his left ear and left eye 
during service.  The physical examination showed no abnormal 
findings.  He was treated with psychiatric medications.  He 
was referred to the eye clinic to rule-out glaucoma.  The 
discharge diagnosis was dysthymic disorder.  Diagnoses noted, 
but not treated, included history of a left eye and left ear 
injury while in military service.

An August 1997 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for an eye condition and denied 
service connection for a psychiatric disorder and tinnitus.  
In his substantive appeal, the appellant stated that he was 
treated for a psychiatric condition and tinnitus during 
service or within a year after service.  He stated that he 
had had problems with these conditions all his life; 
therefore, they were chronic.  In support of his claims, the 
appellant submitted a letter from the Social Security 
Administration, which indicated that he was disabled.  The 
letter contained no information pertinent to the appellant's 
claims for an eye condition, psychiatric disorder, and 
tinnitus.


II. Legal Analysis

Eye condition and psychiatric disorder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a January 1981 rating decision, the RO denied, on the 
merits, the appellant's claims for service connection for an 
eye condition and nervous condition, then diagnosed as acute 
schizophrenic episode.  A letter from the RO, advising the 
appellant of that decision and of appellate rights and 
procedures, was issued in January 1981.  In addition to 
currently filing identical claims, the appellant is also 
presenting the theory that he is entitled to service 
connection for clinical depression.  However, he is still 
filing the same claim as he did previously (i.e., a claim for 
service connection for a psychiatric condition).  Cf. Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997) (regardless of the 
nomenclature and varied etiology attributed to a disability, 
a lung condition, by any name, remains the same and is 
"inextricably intertwined" with a previous claim for 
entitlement to service connection for a lung disorder).  
Therefore, regardless of the diagnosis for the appellant's 
psychiatric condition, whether it is clinical depression or 
acute schizophrenic episode, his current claim is subject to 
the rules and regulations regarding finality of a prior 
decision.  The appellant did not appeal the January 1981 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
an acquired psychiatric disorder in the August 1997 rating 
decision without considering the preliminary issue of whether 
the appellant had submitted new and material evidence to 
reopen the claim, the Board has jurisdiction to consider the 
issue of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

In this case, the appellant's due process rights are not 
violated by this Board decision.  The relevant statutes and 
regulations regarding new and material evidence were included 
in the statement of the case.  Moreover, when the RO denied 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder in August 1997, it 
necessarily reviewed all of the evidence of record to reach 
that decision.  Since the Board must review all of the 
evidence of record in order to determine whether new evidence 
has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to January 1981 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since January 1981, the 
following evidence has been received:  (1) the appellant's 
contentions; (2) VA hospitalization records dated in May 
1997; (3) medical records from Dr. Kohn; and (4) a letter 
from the Social Security Administration.

To the extent that the appellant contends that he has 
residuals of an inservice eye injury and a psychiatric 
disorder as a result of his military service, this evidence 
is not new.  He has not submitted any new contentions 
regarding these claims; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the January 
1981 rating decision and is not new for purposes of reopening 
a claim.

To the extent that the VA hospitalization records from 1997 
showed the appellant's report of an inservice eye injury, 
this evidence is not new.  His contention that he incurred an 
injury to his left eye during service was previously of 
record.  This evidence is therefore cumulative of evidence 
associated with the claims file at the time of the January 
1981 rating decision and is not new for purposes of reopening 
a claim.

The rest of the evidence received since January 1981, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for residuals of a 
left eye injury and for an acquired psychiatric disorder, 
material evidence would be significant evidence that bore 
substantially and directly on the existence of a current left 
eye disability and psychiatric disorder and the medical 
evidence of a relationship between that disability and a 
disease or injury in military service.  

None of the new evidence is material.  The medical records 
from Dr. Kohn and the letter from the Social Security 
Administration were not relevant to these issues since they 
showed no complaints of or treatment for an eye condition or 
psychiatric disorder. 

Other than noting the repeated contention by the appellant 
that he incurred a left eye injury during service, the VA 
hospitalization records from 1997 showed no diagnosis of an 
eye disorder or any abnormalities of the eye(s).  There 
remains a lack of medical evidence showing that the appellant 
has an eye condition.  Moreover, he has not maintained that 
any medical professional has ever related the claimed eye 
condition to his military service in any manner, including 
the alleged injury.

These VA records did show treatment for a psychiatric 
condition.  However, these records are not so significant 
that they require reopening of the appellant's claim. This 
evidence is not significant by itself, since it merely 
reflects diagnosis of a current psychiatric condition without 
relating it to the appellant's service in any manner.  This 
evidence is also not significant when considered in 
conjunction with the evidence previously of record, since the 
prior evidence showed (1) no psychiatric complaints or 
treatment during service and (2) that the appellant's acute 
schizophrenic episode in 1978 was caused by his alcohol and 
drug use and was resolved by 1980 with no residual 
psychiatric disability.  

The appellant's contention that he has eye and psychiatric 
disabilities as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The appellant has also claimed continuity of symptomatology 
in that he stated in his substantive appeal that he had had 
problems with depression during service or within the year 
after and that these problems continued "all his life."  
However, the VA examination in 1980 (i.e., approximately 
three years after his discharge from service) showed no 
objective evidence of a psychiatric condition, and that 
examiner rendered a medical opinion that the appellant's 
acute schizophrenic episode in 1978 had resolved.  The 
appellant's complaints of depression, by themselves, do not 
amount to a chronic medical disorder.  This means that the 
"new" allegations of continuity of symptomatology are not 
so significant that they require reopening this claim.

Accordingly, the Board finds that the evidence received 
subsequent to January 1981 is not new and material and does 
not serve to reopen the appellant's claims for service 
connection for an eye condition and acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen these claims.  

Of record is a computer printout from the VA medical center 
showing that the appellant had an appointment scheduled with 
psychiatry in November 1997.  It is not necessary, however, 
to remand this claim to obtain VA treatment records for the 
following reasons.  There is no basis for speculating that 
such records would be significant enough to reopen the 
appellant's claim.  These records would do no more than show 
current treatment for a psychiatric condition, a fact already 
shown by the 1997 VA hospitalization records.  The fact would 
remain that his service medical records showed no psychiatric 
treatment and that there was no objective evidence of a 
psychiatric disorder upon VA examination approximately three 
years after the appellant's discharge from service.  The 
appellant has not indicated that any medical professional has 
told him that his psychiatric symptoms are related to his 
military service in any manner.  The appellant has not 
reported receiving any post-service treatment for an eye 
condition. 

Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to these claims under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).

Tinnitus

The laws and regulations regarding service connection are 
discussed above and will not be repeated here.  In this case, 
the appellant has failed to satisfy the first element of a 
well-grounded claim for service connection.  The medical 
evidence does not show a diagnosis of tinnitus.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Accordingly, the Board finds the appellant has 
not submitted a well-grounded claim for direct service 
connection for this disorder.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of evidence that would well ground this claim.  
There is a computer printout of record indicating that the 
appellant had scheduled VA appointments with audiology and 
ears, nose, and throat in August 1997.  These records have 
not been obtained, but it is not necessary to do so for the 
following reasons.  First, the appellant has at no time 
maintained that he currently has tinnitus.  Rather, the basis 
for his claim was a diagnosis allegedly rendered in 1978.  
The current VA records showed no complaints of tinnitus.  
Second, even if these records showed a current diagnosis of 
tinnitus, that evidence would be insufficient to well ground 
this claim.  The appellant has not alleged that these records 
would contain a medical opinion linking the tinnitus to his 
military service in any manner.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  As new and material evidence has not been received to 
reopen the appellant's claims for service connection for 
residuals of left eye injury, also claimed as eye condition, 
and an acquired psychiatric disorder, to include clinical 
depression, the claims are not reopened, and the appeal is 
denied.

2.  Having found the appellant's claim not well grounded, 
entitlement to service connection for tinnitus is denied.  


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the appellant's claim for 
nonservice-connected pension benefits.  

Due process

When a claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him a statement of the case 
that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1998).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the appellant was deficient, 
in that citation to the diagnostic codes applicable to some 
of the appellant's nonservice-connected disorders (i.e., 
Diagnostic Codes 6100, 6079, 6260, and 5295) were not 
provided.  It is necessary to rate all of the appellant's 
nonservice-connected disabilities, and the supplemental 
statement of the case must include citation to the pertinent 
diagnostic codes for these disabilities.  Accordingly, after 
the development is undertaken on remand and the claim has 
been readjudicated, a complete and informative supplemental 
statement of the case must be prepared and provided to the 
appellant and his representative, and an appropriate period 
for response allowed.

Evidentiary development

First, the appellant should be afforded appropriate VA 
examinations on remand in order to determine the severity of 
all of his current disabilities, particularly as to the 
effect of such disabilities on employability.  The appellant 
was scheduled for VA examinations in June 1997, but he failed 
to report.  It is incumbent upon the appellant to submit to a 
VA examination if he is applying for VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Where entitlement to a benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, an original 
claim for any benefit other than compensation shall be 
denied. 38 C.F.R. § 3.655(b) (1998).  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1998).

The appellant indicated in a June 1997 statement that he had 
been a patient at the VA Domiciliary since early May 1997.  
He had not received notification of the scheduled 
examinations and indicated a willingness to report for 
examinations.  No additional attempt was made to schedule him 
for the necessary examinations.  Based on the appellant's 
statement, it is appropriate that another attempt be made to 
provide him VA examinations.  Such examinations are necessary 
in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  

Moreover, there is no indication that the appellant was 
advised of the possible adverse consequences under 38 C.F.R. 
§ 3.655 of not reporting for the scheduled examination.  It 
would be prejudicial to him if the Board were to apply this 
regulation without his having been notified of its 
applicability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the RO should notify the appellant that 
examinations will be scheduled for him, and that his claim 
will be denied if he fails, without good cause, to report for 
the scheduled examinations.  The RO should also assure that 
the VA medical center(s) which schedule the examinations 
provide written documentation in some form to substantiate 
that the appellant was notified of the examinations, the date 
of the notification, and the address to which notification 
was sent.  Such written documentation is to be placed in the 
claims folder.  After the development is undertaken on remand 
and the claim has been readjudicated, if the appellant again 
failed to report for a VA examination, citation to the 
provisions of 38 C.F.R. § 3.655 should be included in the 
supplemental statement of the case.

Second, the claims file shows that the appellant is receiving 
Social Security disability benefits.  The RO requested the 
medical and adjudication records relating to his Social 
Security disability benefits, and it is noted in the claims 
file that the Social Security Records were not obtainable 
"at this time."  Upon remand, an additional attempt should 
be made to obtain these records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight).  The RO should include 
in the letter requesting such information a citation to 
appropriate legal authority.  The law requires that "[t]he 
head of any Federal department or agency shall provide such 
information to the Secretary as the Secretary may request for 
purposes of determining eligibility for or amount of 
benefits, or verifying other information with respect 
thereto."  38 U.S.C.A. § 5106 (West 1991). 

Third, the appellant has additional disabilities that have 
not yet been rated by the RO.  The appellant maintains that 
he is unemployable, in part, due to hypertension, vision 
disorders, respiratory disorder, left knee condition, neck 
condition, chest pain, dizziness, and arthritis of the hands 
and fingers.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992), citing 38 C.F.R. §§ 3.340(a), 4.15, and 4.17 (1998) 
(before a determination can be made as to whether a total and 
permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  

While this claim is in remand status, the RO must obtain all 
of the appellant's VA treatment records from May 1997 to the 
present.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Readjudication

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1998).  Either (1) the 
appellant must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
appellant must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1998); Brown, 2 Vet. App. at 
446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
rating could have been assigned on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2) should have been considered).

In its evaluation of the appellant's claim, the RO did give 
consideration to both the objective and subjective standards.  
Following development on remand, the RO must again give 
consideration to both standards for evaluating permanent and 
total disability.  In addition, in the course of adjudicating 
a claim for pension, the RO must make determinations as to 
whether any of the disabilities in question are the result of 
the appellant's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17a (1998).  

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and assure due process, this 
claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete treatment 
records from the VA Medical Center in 
Biloxi from May 1997 to the present.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3. Provide the appellant an opportunity 
to submit an up-to-date Employment 
Statement.

4.  Upon completion of the above, 
schedule the appellant for appropriate VA 
examinations in order to evaluate all of 
his claimed disorders.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  He should be advised of 
his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.

In requesting that the examinations be 
scheduled, the RO should assure that the 
VA medical center(s) have the appellant's 
current address of record.  The VA 
medical center(s) making arrangements for 
the examinations must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.  

Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
(1) back condition, to include 
osteoarthritis of the lumbar spine; (2) 
neck condition; (3) left knee condition; 
(4) hypertension; (5) eye disorders, to 
include glaucoma; (6) respiratory 
disorder, to include asthma; (7) chest 
pain; (8) dizziness; (9) psychiatric 
disorders; (10) arthritis of the hands 
and fingers; and (11) any other disorders 
noted in connection with the 
examinations.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to fully evaluate the 
above disorders.  The examiners should 
provide a clear description of the 
manifestations attributable to the 
nonservice-connected disorders.  

(a) Back, neck, and left knee conditions, 
and arthritis of the hands and fingers:  
Evaluation of the appellant's back, neck, 
left knee, hand, and finger disorders 
should include range of motion testing.  
All ranges of motion should be reported 
in degrees, with an indication of what is 
considered normal range of motion for the 
lumbar and cervical spines.  All 
functional limitations are to be 
identified, and, if the residuals are 
characterized by pain, the examiner(s) 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare-ups.  If there is 
neurological impairment, it should be 
fully described.

(b) Hypertension:  In accordance with the 
revised rating criteria, the severity of 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.

(c) Respiratory disease, including 
asthma:  In accordance with the rating 
criteria, the severity of this disorder 
is to be based on results of pulmonary 
function tests.

(d) Psychiatric disorder(s):  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

6.  Thereafter, readjudicate the appellant's 
claim for nonservice-connected pension with 
application of all appropriate laws, 
regulations, and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  Consider each 
of the appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  

If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, including citation to 
diagnostic codes applicable to each of 
the appellant's nonservice-connected 
conditions (i.e., Diagnostic Codes 6100, 
6079, 6260, 5295, and any additional 
diagnostic codes pertinent to 
disabilities rated upon remand).  The 
SSOC must discuss the appellant's 
disabilities in terms of both the 
unemployability standard and the average 
person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, and 4.17 (1998).  Whether 
referral for consideration of an 
extraschedular rating is appropriate 
should be discussed.  If the appellant 
has failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

